   Case: 1:21-cv-01986 Document #: 16 Filed: 04/15/21 Page 1 of 3 PageID #:2378




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

NIRVANA, L.L.C.,
                                            Case No. 21-cv-01986
            Plaintiff,
                                            Judge Robert M. Dow, Jr.
            v.
                                            Magistrate Judge Susan E. Cox
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,
            Defendants.


                          Declaration of Justin R. Gaudio
    Case: 1:21-cv-01986 Document #: 16 Filed: 04/15/21 Page 2 of 3 PageID #:2379




                          DECLARATION OF JUSTIN R. GAUDIO

   I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and

   the United States District Court for the Northern District of Illinois. I am one of the attorneys

   for Nirvana, L.L.C. (“Nirvana” or “Plaintiff”). Except as otherwise expressly stated to the

   contrary, I have personal knowledge of the following facts and, if called as a witness, I could

   and would competently testify as follows:

2. Off-shore e-commerce store operators offering for sale products using counterfeit trademarks

   typically: (1) provide false, misleading and/or incomplete names and physical address

   information to conceal their locations and avoid liability for their unlawful conduct; and (2)

   rely primarily on electronic communications to communicate with their third-party service

   providers and customers.       In my over ten years of experience in anticounterfeiting

   investigations, even if a purported address is provided on an e-commerce store, it is unlikely

   to be legitimate. E-mail has proved to be a reliable mechanism for quickly providing notice to

   e-commerce store operators in similar cases. Indeed, thousands of defendants in cases I have

   overseen have confirmed receipt of actual notice via e-mail.

3. An investigation of the e-commerce stores operating under the Seller Aliases identified in

   Schedule A to the Complaint shows that few, if any, provide a physical address on the e-

   commerce store. In most instances, Defendants must provide an e-mail address and physical

   address to third-party online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate when registering their account. However, unlike an e-mail

   address, which is typically verified by the third-party online marketplace platforms, no

   verification typically occurs for physical addresses. Since an e-commerce store operator can



                                                 2
    Case: 1:21-cv-01986 Document #: 16 Filed: 04/15/21 Page 3 of 3 PageID #:2380




   input any physical address, such addresses are usually false and/or are not where the e-

   commerce store operator is located. As such, even if a physical address is available, it is not a

   reliable means for identifying and locating Defendants.

4. I have reviewed the Hague Convention on the Service Abroad of Judicial and Extra-Judicial

   Documents in Civil and Commercial Matters (“Hague Convention”), to which China is a

   signatory.   The Hague Convention does not preclude service by e-mail.             Additionally,

   according to Article 1 of the Hague Convention, the “convention shall not apply where the

   address of the person to be served with the document is not known.” A true and correct copy

   of the Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in

   Civil and Commercial Matters, and a list of signatory members, are collectively attached hereto

   as Exhibit 1.

5. Exhibit 2 attached hereto is a true and correct copy of the unpublished decisions cited in

   Plaintiff’s Memorandum in Support of the Motion for Electronic Service of Process Pursuant

   to Fed. R. Civ. P. 4(f)(3).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 15th day of April 2021 at Chicago, Illinois.


                                             /Justin R. Gaudio/
                                             Justin R. Gaudio
                                             Counsel for Nirvana, L.L.C.




                                                3
